Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 08/13/2020.
Claims 9-16 are pending.
Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims are directed to a unit in which its elements are storage media: active storage medium and passive storage medium. Each medium of the unit exchanges the data. The specification does not provide or describe the type “storage medium”. Thus, the storage media encompass signal type. 
Other elements as such data packet control unit and execution unit included in Claim 12,  and other units in claims 13-16, are not tied with hardware, but rather than the data or code incorporated within or with the storage media. Thus, they cannot cure the Control Unit as it is directed to medium type claim for having the type of carrying signal per se. Therefore, the claims 12-16 fail to be eligible under 25 USC 101. 


Allowable Subject Matter

Claims 9-11 are allowed.

Claims 12-16 are subjected to 35 USC 101 as in the above issue, but would be allowable if rewritten to overcome the issue.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
TTV
March 26, 2022
/Ted T. Vo/Primary Examiner, Art Unit 2191